DETAILED ACTION
Claims 1-24 and 31 were rejected in the Office Action mailed on 06/18/2021. 
Applicant’s response filed 09/10/2021 is acknowledged.  In the response applicant amended claim 1.  Claims 1-25 and 31 are pending with claim 25 remaining withdrawn. 
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 27 of copending Application No. 15/559,121 (herein ‘121) in view of Galehr (US 2009/0075238).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claims 1-3 and 10 of ‘121 in view of Galher.   
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘121 as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks that one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank for example by lot number.  Thus modified ‘121 meets the claim requirements.
 The limitations of Instant claim 2 are met by claims 11 of ‘121.  The limitations of Instant claim 3 are met by claim 12 of ‘121.  The limitations of Instant claim 4 are met by claim 13 of ‘121.  The limitations of Instant claim 5 are met by claims 14 of ‘121.  The .
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 18-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of copending Application No. 15/559,335 (herein ‘335) in view of Galehr (US 2009/0075238).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with 
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘335 as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks that one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank such as a lot number.  Thus modified ‘335 meets the claim requirements.
  The limitations of Instant claim 4 are met by claim 5 of ‘335.  The limitations of Instant claim 18 are met by claim 6 of ‘335.  The limitations of Instant claim 19 are met by claim 7 of ‘335.  The limitations of Instant claim 20 are met by claim 8 of ‘335.  The limitations of Instant claim 21 are met by claim 9 of ‘335.  The limitations of Instant claim 24 are met by claim 10 of ‘335.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 5-7, 22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 19, 23, 27, 29 and 49 of copending Application No. 15/559,102 (herein ‘102) in view of Galehr (US 2009/0075238).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claims 1, 4 and 23 of ‘102 in view of Galehr. 
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘102 as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks that one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank such as a lot number.  Thus modified ‘102 meets the claim requirements.
 The limitations of Instant claim 2 are met by claims 1, 4 and 23 of ‘102.  The limitations of Instant claim 5 are met by claim 27 of ‘102.  The limitations of Instant claim 6 are met by claim 27 of ‘102.  The limitations of Instant claim 7 are met by claims 1, 4, .    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gubler et al. (US 2010/0028836) in view of Galehr (US 2009/0075238).

In regards to claim 1,   Gubler teaches a blank (3) (i.e., a workpiece unit) comprising a workpiece body that allows the creation of several pieces [Abstract, 0010, Figs. 1, 3].  A protrusion (i.e., a first positioning portion) is present on an outer circumferential portion on the workpiece body [Fig. 1, reproduced below as OA Fig. 1].  The blank itself  comprises the protrusion and is the same material as the protrusion because Gubler teaches the protrusion is created by making concentric grooves (6) in the blank at the top and bottom edge [0020, Fig. 1].  Gubler further teaches a holding member (4), through a groove shape (i.e., a second positioning portion), surrounds and directly contacts the workpiece body around the protruding portion which is around the 
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of Gubler as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks that one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank and encode information such as a lot number.  Thus modified Gubler meets the claim requirements.
Additionally it is noted, that the Office has held that nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP 2112.01 III.

    PNG
    media_image1.png
    453
    404
    media_image1.png
    Greyscale

OA Fig. 1 Gubler’s Fig. 1 showing the blank fitted into the holder.



In regards to claim 2, Gubler further teaches that the first positioning portion is a protrusion and is thus convex in shape [0020, Fig. 1].   The second positioning portion of the holder is shaped to fit and engage the protrusion of the blank [0020, Fig. 1].

In regards to claim 3, Gubler further teaches that the first positioning portion is a protrusion and is thus convex in shape [0020, Fig. 1].   The second positioning portion of the holder has a width that is equivalent to engage the protrusion of the blank once inserted into the holder [0020, Fig. 1].


In regards to claim 4, Gubler further teaches that the first positioning portion is a protrusion and is arranged over an entire circumference of the blank [0020, Fig. 1].   

 In regards to claim 5, Gubler further teaches that the second positioning portion has a groove shape that fits the protrusion portion of the blank [0020, Fig. 1].  

  In regards to claim 6, Gubler further teaches that the first positioning portion is a protrusion has a columnar shape [0020, Fig. 1].   
 

 	 In regards to claim 7, Gubler further teaches a protrusion (i.e., a first positioning portion) is present on the outer circumferential portion on the workpiece body [0020, Fig. 1].  A holding device is arranged around the projecting portion of the blank [0020, Fig. 1].

	 In regards to claim 8, Gubler teaches the limitations of claim 7 as set forth above.  Gubler further teaches a protrusion (i.e., a first positioning portion) is present continuously on the entire outer circumferential portion on the workpiece body [0020, Figs. 1-2].  A holding device is arranged around the projecting portion of the blank, as the blank is ring shaped the holder is thus ring shaped [0020, Figs. 1-2].

In regards to claim 9, Gubler teaches the limitations of claim 7 as set forth above.  Gubler further teaches the blank (i.e., a workpiece ) has a first surface and a second surface arranged on the opposite side of the first surface [Figs. 1, see OA Fig 2 below for annotations].  An outer circumferential portion is provided between the first and second surface [Fig. 1, see OA Fig 2. below for annotations].  The protruding portion has a third surface directed in the same direction as the first surface and fourth surface directed in the same direction as the second surface [Fig.1 see OA Fig. 2 for annotations].  The protrusion further has a fifth surface between the third and fourth surface and the holding member covers the fifth surface [Fig.1 see OA Fig. 2 for annotations].
[AltContent: textbox (Holding member second surface)][AltContent: arrow]
    PNG
    media_image2.png
    652
    773
    media_image2.png
    Greyscale

OA Fig. 2 Gubler’s Fig. 1 showing the annotations for the surfaces.

In regards to claim 10, Gubler further teaches the limitations of claim 9 as set forth above.  Gubler further teaches that the holding member has a first surface directed in the same direction as the third surface of the protruding portion and a second surface directed in the same direction as the fourth surface [Fig.1, see OA Fig. 2 for annotations above].

In regards to claim 11, Gubler further teaches the limitations of claim 9 as set forth above.  Gubler further teaches the first surface of the holding member forms a same plane with the third surface of the projecting portion [Fig.1, see OA Fig. 2 for annotations above].

In regards to claim 12, Gubler further teaches the limitations of claim 9 as set forth above.  Gubler further teaches the second surface of the holding member forms a same plane with the fourth surface of the projecting portion [Fig.1, see OA Fig. 2 for annotations above].

In regards to claim 13, Gubler further teaches the limitations of claim 9 as set forth above. Gubler further teaches that the holding member covers the third and fourth surfaces of the protrusion [Fig.1, see OA Fig. 2 for annotations above].

In regards to claim 14, Gubler further teaches the limitations of claim 7 as set forth above.  Gubler further teaches the projection portion has a thickness equivalent to the holding member [Fig. 1].
In regards to claim 15, Gubler further teaches the limitations of claim 7 as set forth above.  Gubler does not expressly teach the width of the protruding portion.  Gubler teaches the thickness of the blank is at least 10 mm [Claim 6].  Thus the thickness/width of the protruding portion is less than 10 mm.   This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 16, Gubler further teaches the limitations of claim 7 as set forth above.  Gubler further teaches the protruding portion is arranged at the central area of the blank’s body in a thickness direction [Fig. 1].

In regards to claim 17, Gubler further teaches the limitations of claim 7 as set forth above.  Gubler further teaches the blank comprises a machined item formed by processing the blank wherein the item worked is still connected to the protruding portion through the remaining blank material (8) until the finalized item is cut free (9)  [0020-0023, Figs. 1, 3].

In regards to claim 18, Gubler further teaches the holding member is formed of 2 or more parts [0020, Fig. 1].
In regards to claim 19 Gubler further teaches the limitations of claim 18 as set forth above. Gubler further teaches the holding member is formed of with a concave part arranged so that it is engaged in a convex part [0020, Fig. 1].

In regards to claim 20, Gubler further teaches the blank is a ceramic material [0005, Claim 1].

In regards to claim 21, Gubler further teaches the blank is a zirconium oxide which has not been subjected to a final sintering and thus the crystal grains are not completely sintered [0008-009, Claims 8, 11-12].

In regards to claim 23, Gubler further teaches the holding member directly contacts the blank’s body [Fig. 1].

In regards to claim 31, Gubler further teaches the blank is created in the form of a compact through a pressing step into a disk shape [0005-0009].

Claims 8, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gubler et al. (US 2010/0028836) in view of Galehr (US 2009/0075238) as applied to claim 1 above, and further in view of Fuerderer et al. (DE 102007013675 B4).
The examiner has provided an English translation of DE 102007013675 B4.  The citations herein refer to the provided translation.

In regards to claims 8 and 24, Gubler does not teach that the holding member is plastic.
Fuerderer teaches holders for ceramic blanks [Abstract, 0001, Figs. 7-9].  
Fuerderer expressly teaches that such holders are ring shaped and made of plastic [0013, Figs. 7-9].  Fuerderer teaches that plastics can be processed relatively easily and offer individual adaptation to the blank and at the same time sufficient stable as a holder [0013].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the plastic ring shaped holder of Fuerderer as the holder of Gubler.  One would have been motivated to do so by the relative ease of processing the holder and the ability to individually adapt the holder to the blank and at the same time having a sufficiently stable holder.  Further, as Fuerderer teaches plastic is a conventionally known material for holders, one would have had a reasonable expectation of success.

In regards to claim 22, Fuerderer further teaches that is the holder is bonded to the blank via an adhesive [0005, 0010].




Response to Arguments
The double patenting rejections stand as set forth above.
Applicant’s arguments, see Pgs. 2-5, filed 08/18/2021, with respect to the rejections of claims under Hintersehr and Ivoclar have been fully considered and are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784